Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on July 29, 2021 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1, 3-9, 11-17 and 19-23 pending: all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 07/29/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1, 3-9, 11-17 and 19-23 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of price et al (U.S. Pub. No. 2013/0311423) teaches A computing system comprising: a processor; and memory that stores instructions that, when executed by the processor, cause the processor to perform acts comprising: receiving a request to construct a data cleaning template; based upon the request to construct the data cleaning template, causing a list of selectable data types to be displayed on a display of a client device in communication with the computing system; receiving, from the client device, a selection of a data type from amongst the list of selectable data types; based upon the selection of the data type, causing a list of selectable data formats for the data type to be displayed on the display of the client device; receiving, from the client device, a selection of a data format from amongst the list of selectable data formats.
 Price et al (U.S. Pub. No. 2013/0311423) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest receiving, from the client device, a selection of a second data type and a selection of a second data format for the second data type; and constructing the data cleaning template based upon the selection of the data type, and the selection of the data format, the selection of the second data type, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-9, 11-17 and 19-23 are allowed.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163